Exhibit 10.43

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) dated as of December 10, 2015, made
by (i) CAMBIUM LEARNING GROUP, INC., a Delaware corporation (“Holdings”), (ii)
CAMBIUM LEARNING, INC., a Delaware corporation (the “Borrower”), and (iii)
certain other Subsidiaries of Holdings (other than Borrower) party hereto from
time to time (together with Holdings and the Borrower, collectively, the
“Grantors” and each, a “Grantor”), in favor of Webster Bank, N.A., as
administrative agent (the “Administrative Agent”) for itself and the other
lending institutions (collectively, the “Lenders”) which are or may become
parties to the Credit Agreement referred to below.

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and among Holdings, the Borrower, the Lenders from time to time party thereto
and the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definition having the respective meanings ascribed to them in the Credit
Agreement, unless the context clearly requires otherwise), the Lenders have
agreed to make loans and extend certain other financial accommodations to the
Borrower;

WHEREAS, pursuant to that certain Guaranty Agreement dated as of the date hereof
by and among the Grantors (other than the Borrower) and the Administrative Agent
(as amended, supplemented or otherwise modified from time to time, the
“Guaranty”), such Grantors have agreed to guarantee, among other Obligations,
the obligations of the Borrower and the other Loan Parties under the Loan
Documents; and

WHEREAS, the obligation of each of the Lenders to make such loans and extend
such other financial accommodations is subject to the condition, among others,
that each Grantor execute and deliver this Agreement and grant the Lien in favor
of the Administrative Agent for the benefit of the Secured Parties as
hereinafter described;

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:

1.Security Interest.  As security for the due and punctual payment and
performance of the Secured Obligations described in Section 2 hereof, each
Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in and to all of its right,
title and interest in and to the Collateral, whether now owned or existing or
hereafter acquired or arising.

As used herein, “Collateral” shall mean all of each Grantor’s tangible and
intangible personal property and fixtures (but none of its obligations with
respect thereto), including, without limitation, all of each Grantor’s right,
title and interest in and to the property described below, as each such term is
used in the UCC (to the extent such term is defined in the UCC):

(i)investment property;

(ii)goods;

(iii)equipment;

(iv)inventory;

 

--------------------------------------------------------------------------------

 

(v)instruments (including, without limitation, promissory notes); 

(vi)accounts;

(vii)documents;

(viii)chattel paper (whether tangible or electronic);

(ix)deposit accounts;

(x)fixtures;

(xi)letter-of-credit rights and supporting obligations;

(xii)the commercial tort claims (i.e., any claims arising in tort that such
Grantor may have) set forth on Schedule 1(xii) hereto;

(xiii)general intangibles (including, without limitation, payment intangibles
and Intellectual Property Collateral (as defined below)); and

(xiv)any and all additions, accessions and attachments to any of the foregoing
and any substitutions, replacements, proceeds (including, without limitation,
insurance proceeds), products and supporting obligations of the foregoing;

provided, however, that “Collateral” shall not include, and each Grantor shall
not be deemed to have granted a security interest in, any of the following items
(the “Excluded Collateral”):  (i) any asset or property to the extent that a
grant of such security interest is prohibited by applicable Law or would require
a consent not obtained of any Governmental Authority pursuant to such applicable
Law; provided, that any such limitation described in the foregoing clause (i) on
the security interests granted hereunder shall only apply to the extent that any
such prohibition or requirement for consent could not be rendered ineffective
pursuant to the UCC (including Sections 9-406 through 9-409 thereof) or any
other applicable Law (including Debtor Relief Laws) or principles of equity,
(ii) any lease, license or other agreement or contract, or any asset or property
subject to a purchase money security interest, Lien securing a Capitalized Lease
or similar arrangement, in each case permitted to be incurred under the Credit
Agreement, to the extent that a grant of such security interest would require a
consent not obtained of any other party thereto (other than Holdings or any of
its Subsidiaries or other Affiliates) or would violate or invalidate such lease,
license or other agreement or contract or create a right of termination in favor
of any such other party thereto; provided, that any such limitation described in
the foregoing clause (ii) on the security interests granted hereunder shall only
apply to the extent that any such prohibition, requirement for consent or right
to terminate could not be rendered ineffective pursuant to the UCC (including
Sections 9-406 through 9-409 thereof) or any other applicable Law (including
Debtor Relief Laws) or principles of equity, (iii) Equity Interests of any
Excluded Subsidiary, to the extent such Equity Interests carry more than 65% of
the total combined voting power of any “first-tier” Excluded Subsidiary (as
determined for purposes of Treasury Regulations Section 1.956-2(c)) unless such
Excluded Subsidiary has guaranteed Indebtedness of the Borrower or any of its
Domestic Subsidiaries or pledged any of its assets or suffered a pledge of a
greater percentage of its Equity Interests to secure Indebtedness of the
Borrower or any of its Domestic Subsidiaries, (iv) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant, attachment or enforcement of a security interest
therein would impair the validity or enforceability of, or render void or result
in the cancellation of, such intent-to-use trademark applications or any
registration issued as a result thereof under applicable Law, and (v) any
Excluded Accounts; provided, that the proceeds, products, substitutions or
replacements of any Excluded Collateral, and any accounts arising under any
Excluded Collateral, shall

-2-

--------------------------------------------------------------------------------

 

be “Collateral” (unless and to the extent that such proceeds, products,
substitutions or replacements would themselves otherwise constitute Excluded
Collateral); and provided further, that any of the foregoing items that cease to
satisfy the criteria for Excluded Collateral shall no longer be Excluded
Collateral (and shall automatically and without any further action by any Person
be subject to the security interest granted herein and to the terms and
conditions of this Agreement as “Collateral”).

The Grantors shall from time to time, at the request of the Administrative
Agent, give written notice to the Administrative Agent identifying in reasonable
detail all Excluded Collateral, and shall provide to the Administrative Agent
such other information regarding the Excluded Collateral as the Administrative
Agent may reasonably request.  From and after the Closing Date, no Grantor shall
permit to become effective in any lease, license or other agreement or contract,
a provision that would prohibit, or require the consent of any Person to, the
grant of the security interest herein on such lease, license or other agreement
or contract, unless such prohibition or requirement for consent is usual and
customary in transactions of such type.

2.Secured Obligations.  The Lien hereby granted shall secure equally and ratably
the due and punctual payment and performance by each Grantor of all Obligations
(collectively, the “Secured Obligations”).

3.Special Warranties and Covenants of the Grantors.  Each Grantor hereby
represents and warrants to and covenants and agrees with the Administrative
Agent that:

(a)Such Grantor is the owner of and has good and marketable title to (or license
or other right to use) the Collateral in which it has any rights, free from any
Liens, other than Permitted Liens, and such Grantor will defend the Collateral
against all claims and demands of all Persons at any time claiming otherwise or
any interest therein not constituting a Permitted Lien.

(b)Except as may be updated after the date hereof by notice as provided below,
the address shown on Schedule 1 hereto is the chief executive office and
principal place of business of each Grantor and the location of all records
concerning that portion of its Collateral consisting of accounts receivable and
other general intangibles.  Except as may be updated after the date hereof by
notice as provided below, each Grantor’s only additional places of business and
the only additional locations of any Collateral (including Collateral located at
warehouses and the like) are listed on Schedule 3(b) attached hereto.  Except as
set forth on Schedule 3(b) attached hereto as may be updated after the date
hereof by notice as provided below, during the five years ended on the date
hereof, no Grantor nor any of its predecessors-in-interest has conducted any
business or sold any goods under any name (including any fictitious business or
trade name) other than its legal name.  Except as may be updated after the date
hereof by notice as provided below, each Grantor’s legal name and jurisdiction
of organization are correctly set forth on Schedule 1 attached hereto.  No
Grantor will change its corporate or limited liability company form or
jurisdiction of organization, or change its chief executive office or principal
place of business, or the location of any Collateral (other than inventory in
transit, Collateral in the possession of direct or indirect customers in the
ordinary course of business, Collateral in the possession of employees in
amounts that are not material, or Collateral at other locations (other than data
centers) with a fair market value not to exceed $1,000,000) (including, without
limitation, the records relating thereto), or make any change in its legal name
or conduct business operations under any fictitious business or trade name
(other than any names specified on Schedule 3(b) attached hereto), (i) in
contravention of the Credit Agreement and (ii) without in each case, (A) giving
at least 20 days prior written notice thereof to the Administrative Agent (or
such shorter time period as the Administrative Agent may otherwise agree in
writing) and (B) executing, delivering, filing and recording all necessary
financing statements (or amendments thereto) or other instruments and documents
in order to maintain the validity, enforceability, priority and perfection of
the Lien arising hereunder and under the other Collateral Documents.

-3-

--------------------------------------------------------------------------------

 

(c)Subject to the terms of the Credit Agreement, each Grantor will keep the
Collateral, including, without limitation, all inventory and equipment, in good
repair, working order and condition, ordinary wear and tear and casualty
excepted, and adequately insured at all times in accordance with the provisions
of the Credit Agreement and the other Loan Documents.  In the event of any
material damage or destruction to the Collateral, the applicable Grantor shall
give prompt written notice to the Administrative Agent.   If a Grantor fails to
obtain insurance as required by this Agreement, the Credit Agreement or any of
the other Loan Documents, the Administrative Agent may, at its option, obtain
such insurance, and such Grantor will on demand pay to the Administrative Agent
the amount of any out-of-pocket disbursement made by the Administrative Agent
for such purpose. 

(d)Each Grantor will, upon the reasonable request of the Administrative Agent,
promptly make, execute (as applicable), acknowledge and deliver and file and
record in all proper offices and places, including, without limitation, the
United States Patent and Trademark Office and the United States Copyright
Office, such financing statements, continuation statements, amendment
statements, certificates, collateral agreements and other agreements, documents
or instruments as may be necessary to perfect or from time to time renew the
Lien arising hereunder and under the other Collateral Documents, including,
without limitation, those that may be necessary to perfect such Lien in any
additional Collateral hereafter acquired by a Grantor or in any replacements or
proceeds thereof, and each Grantor will take all such action as the
Administrative Agent may reasonably request to carry out the intent and purposes
of the Collateral Documents or for assuring and confirming to the Administrative
Agent the grant and perfection of the Lien in the Collateral, including, without
limitation, the Intellectual Property Collateral (as defined below).  To the
extent permitted by applicable Law, each Grantor authorizes and appoints (such
appointment being coupled with an interest and irrevocable) the Administrative
Agent to execute (as applicable) and to file and record such financing
statements, continuation statements, amendment statements, certificates,
collateral agreements and other agreements, documents and instruments in its
stead, with full power of substitution, as a Grantor’s attorney‑in‑fact to be
exercised only (i) if a Grantor fails or refuses to do so promptly following a
written request therefor or (ii) following an Event of Default and during the
continuance thereof.  

(e)Each Grantor hereby authorizes the Administrative Agent to file and record in
all proper offices and places, including, without limitation, the United States
Patent and Trademark Office and the United States Copyright Office, such
financing statements, continuation statements, amendment statements,
certificates, collateral agreements and other agreements, documents and
instruments as may be necessary to perfect or from time to time renew the Lien
arising hereunder and under the other Collateral Documents, including, without
limitation, those that may be necessary to perfect such lien in any additional
Collateral hereafter acquired by a Grantor or in any replacements or proceeds
thereof.  Any such financing, continuation or amendment statements may indicate
the Collateral (i) as “all assets” or “all personal property” of such Grantor or
words of similar effect, regardless of wheter any particular asset comprised in
the Collateral falls within the scope of the UCC, or (ii) as being of an equal
or lesser scope or with greater detail.

(f)Each Grantor agrees that if any warehouse receipt or receipt in the nature of
a warehouse receipt is issued with respect to any of the inventory (or any other
Collateral), such receipt shall not be “negotiable” (as such term is used in the
Uniform Commercial Code as in effect in any relevant jurisdiction or under other
relevant Law).  If, notwithstanding the foregoing, any negotiable warehouse
receipts or other negotiable documents are issued with respect to any of the
inventory (or other Collateral), the applicable Grantor shall promptly notify
the Administrative Agent thereof and all such documents shall be held in trust
for the Administrative Agent.  If requested by the Administrative Agent, such
documents shall be promptly endorsed to the order of the Administrative Agent
and delivered to the Administrative Agent, or to such other Person as the
Administrative Agent shall designate to act on its behalf, as agent to be held
by the Administrative Agent, for the benefit of the Secured Parties, as
Collateral hereunder.

-4-

--------------------------------------------------------------------------------

 

(g)Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may notify or may require each Grantor to notify (and after
any such notification such Grantor shall cause) all Persons obligated on the
accounts receivable to make payment directly to (or in accordance with the
instructions of) the Administrative Agent.  From and after the occurrence of any
Event of Default and during the continuance thereof, the Administrative Agent
may require:  (i) all sums collected or received and all property recovered or
possessed by each Grantor in connection with any of the Collateral, including,
without limitation, all sums received in respect of any of the accounts
receivable, to be received and held by such Grantor in trust for the
Administrative Agent and to be segregated from the assets and funds of such
Grantor and to be promptly delivered to the Administrative Agent for application
to the payment of the Secured Obligations in accordance with the terms hereof
and (ii) each Grantor, upon the request of the Administrative Agent, to
institute depositary, lockbox and other similar credit procedures providing for
the direct receipt of such sums.   

(h)Each Grantor will promptly notify the Administrative Agent of all United
States federal government contracts with a payment of $1,000,000 or more in any
calendar year in the aggregate and, to the extent requested by the
Administrative Agent and permitted by applicable Law, specifically assign to the
Administrative Agent all such government contracts and will cooperate with the
Administrative Agent in giving notice of such assignment pursuant to the Federal
Assignment of Claims Act.  Each Grantor will  cooperate with the Administrative
Agent in providing such further information with respect to such contracts with
any governmental authority as the Administrative Agent may reasonably request
and will provide such instruments of further assurance with respect to such
contracts as the Administrative Agent may reasonably request.  

(i)Each Grantor hereby constitutes and appoints the Administrative Agent its
true and lawful attorney-in-fact, irrevocably, with full power of substitution,
upon the occurrence and during the continuance of any Event of Default, in the
name of such Grantor or otherwise, at the expense of the Grantors and without
notice to or demand upon a Grantor, to act, require, demand, receive, compound
and give acquittance for any and all monies and claims for monies due or to
become due to a Grantor, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings which the Administrative Agent may deem to be reasonably necessary
or advisable to protect the interests of the Administrative Agent, which
appointment as attorney is coupled with an interest and is irrevocable.  Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall have full
power: (i) to demand, collect, receive payment of, receipt for, settle,
compromise or adjust, and give discharges and releases in respect of any of the
Collateral including, without limitation, any accounts receivable; (ii) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect and/or to enforce any other
rights in respect of any of the Collateral including, without limitation, any
accounts receivable; (iii) to defend any suit, action or proceeding brought
against such Grantor with respect to any of the Collateral including, without
limitation, any accounts receivable; (iv) to settle, compromise or adjust any
suit, action or proceeding described in clause (ii) or (iii) above, and, in
connection therewith, to give such discharges or releases as the Administrative
Agent may deem appropriate; (v) to endorse checks, notes, drafts, acceptances,
money orders, bills of lading, warehouse receipts or other instruments or
documents including, without limitation, those evidencing or securing the
accounts receivable or any of them; (vi) to receive, open and dispose of all
mail addressed to such Grantor and to notify the post office authorities to
change the address of delivery of mail addressed to such Grantor to such
address, care of the Administrative Agent, as the Administrative Agent may
designate; (vii) to act as attorney-in-fact for such Grantor in obtaining,
adjusting, settling and canceling any insurance and endorsing any drafts and
retaining any amounts collected or received under any policies of insurance;
(viii) to discharge any taxes, assessments or other governmental charges or
levies or any other Liens to which any Collateral is at any time subject and
(ix) generally to sell, assign, transfer, pledge, make any agreement in respect
of or otherwise deal with the Collateral as fully and completely as though the

-5-

--------------------------------------------------------------------------------

 

Administrative Agent were the absolute owner thereof for all purposes.  Each
Grantor agrees to reimburse the Administrative Agent on demand for any payments
made or reasonable expenses incurred by the Administrative Agent pursuant to the
foregoing authorization and any unreimbursed amounts shall constitute Secured
Obligations for all purposes hereof. 

(j)The powers conferred on the Administrative Agent by this Agreement, the
Credit Agreement and the other Loan Documents are solely to protect the
interests of the Secured Parties, and shall not impose any duty upon the
Administrative Agent to exercise any such power, and if the Administrative Agent
shall exercise any such power, such exercise by the Administrative Agent shall
not relieve any Grantor of any Default or Event of Default, and the
Administrative Agent shall be accountable only for amounts actually received as
a result thereof.  Except as otherwise required by applicable Law, the
Administrative Agent shall be under no obligation to take steps necessary to
preserve the rights in or value of or to collect any sums due in respect of any
Collateral against any other Person but may do so at its option.  Without
limiting the generality of the foregoing, except as otherwise required by
applicable Law, the Administrative Agent shall have no duty or liability with
respect to any claim or claims regarding any Grantor’s ownership or purported
ownership, or rights or purported rights arising from, the Intellectual Property
Collateral (or any portion thereof) or any use, license, or sublicense thereof,
whether arising out of any past, current or future event, circumstance, act or
omission or otherwise.  All of such duties and liabilities shall be exclusively
the obligation of each Grantor.  All expenses incurred in connection with the
application, protection, maintenance, renewal or preservation of any of the
Collateral including, without limitation, the Intellectual Property Collateral,
shall be borne by the Grantors.

(k)Each Grantor shall defend, indemnify and hold harmless each Secured Party
from any and all liabilities, obligations, actual losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements (including
reasonable attorneys’ fees) of any kind whatsoever which may be imposed on,
incurred by or asserted against such Secured Party in connection with or in any
way arising out of or relating to the Collateral or this Agreement, other than
(i) those which result from the gross negligence or willful misconduct by such
Secured Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction, (ii) to the extent of those that result from a claim
brought by any Grantor against such Secured Party for breach in bad faith of
such Secured Party’s obligations hereunder or under any other Loan Document, if
such Grantor has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, or (iii) claims
between or among Secured Parties (excluding claims against any Secured Party in
its capacity or fulfilling its role as the Administrative Agent or the L/C
Issuer) which do not involve an act or omission by any of the Grantors or any of
their respective Related Parties.

(l)It is the intention of the parties hereto that none of the Collateral shall
become fixtures and each Grantor shall upon request of the Administrative Agent,
use its commercially reasonable efforts to prevent any of the Collateral from
becoming fixtures.  Each Grantor will, if requested by the Administrative Agent,
use its commercially reasonable efforts to obtain Lien waivers, Lien
subordinations and/or Collateral access agreements, in form and substance
satisfactory to the Administrative Agent, from each Person (including lessors)
having any interest in the real property on which any of the Collateral is or is
to be located or which is for a headquarters lease.

(m)Each Grantor will promptly notify the Administrative Agent of any loss or
damage to any Collateral which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (without limiting
Holdings’ and the Borrower’s notice obligation under Section 6.03(e) of the
Credit Agreement).

(n)Each Grantor confirms that value has been given to it by the Administrative
Agent and the Lenders, that it has rights in the Collateral and that it has not
agreed with the Administrative Agent

-6-

--------------------------------------------------------------------------------

 

to postpone the time for attachment of any of the security interest in any of
the Collateral.  The security interests created by this Agreement will have
effect and be deemed to be effective whether or not the Secured Obligations are
owing or in existence before or after or upon the date of this Agreement. 

(o)Each Grantor will promptly notify the Administrative Agent (which
notification shall be deemed to automatically amend Schedule 1(xii) hereto) of
any commercial tort claim which could reasonably be expected to have a value if
successfully prosecuted of $1,000,000 or more of such Grantor not specifically
identified herein and grant to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in any such commercial tort claim and the
proceeds thereto.

(p)Each Grantor shall place a conspicuous legend on each of its contracts which
constitutes chattel paper which provides for a payment in the aggregate of
$250,000 or more which legend will state: “THIS IS CHATTEL PAPER IN WHICH A LIEN
HAS BEEN GRANTED TO WEBSTER BANK, N.A., AS ADMINISTRATIVE AGENT”. Each Grantor
will promptly notify the Administrative Agent of (i) any Collateral consisting
of negotiable instruments or documents, chattel paper or instruments, in each
case providing for a payment in the aggregate of $250,000 or more, or (ii) any
Collateral consisting of certificated securities.  If requested by the
Administrative Agent, such Grantor shall deliver to the Administrative Agent, or
to such other Person as the Administrative Agent shall designate to act on its
behalf, any such Collateral in its original form (in each case, accompanied by
stock powers, note powers, allonges or other instruments of transfer executed in
blank).

(q)Each Grantor shall take all steps necessary to grant the Administrative
Agent, or to such other Person as the Administrative Agent shall designate to
act on its behalf, control of all electronic chattel paper which provides for a
payment in the aggregate of $250,000 or more in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and any other applicable Law.

4.Special Provisions Concerning Intellectual Property Collateral.  Without
limiting the generality of the other provisions of this Agreement:

(a)Each Grantor hereby represents and warrants to and covenants and agrees with
the Administrative Agent that:

(i)a true and complete list of all registered trademarks, registered patents and
registered copyrights (and applications therefor) currently owned by such
Grantor as of the date hereof, in whole or in part, and used in conducting its
business is set forth on Schedule 4(a)(i) attached hereto, and such exhibit
correctly sets forth the information specified therein;

(ii)each and every trademark owned and in use by such Grantor is subsisting;
each and every trademark, patent and copyright which are owned by such Grantor
is valid and enforceable; and there is no infringement or unauthorized use of
any of the trademarks, patents or copyrights owned by such Grantor, in whole or
in part;

(iii)except to the extent disclosed in the perfection certificate delivered to
the Administrative Agent pursuant to Section 4.01(a)(x) of the Credit Agreement,
no written claim has been made and is pending that the use of any of the
trademarks or copyrights or the practice of any of the patents owned by any
Grantor infringes the rights of any other Person in any respect, and such
Grantor is not aware of any basis for any such claim to be asserted;

-7-

--------------------------------------------------------------------------------

 

(iv)such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the trademarks, patents and
copyrights purported to be owned by it on Schedule 4(a)(i) attached hereto, free
and clear of any Lien, express or implied, other than Permitted Liens; and 

(v)such Grantor and its predecessors in interest has used the proper statutory
notice in connection with its use of the trademarks owned by such Grantor, and
such Grantor has marked its products with all applicable patent numbers, in each
case to the extent necessary to protect such Grantor’s trademarks or patents, as
the case may be.

(b)If a Grantor shall create or obtain rights to any trademarks, patents or
copyrights (or any other Intellectual Property Collateral) in addition to those
set forth on Schedule 4(a)(i) attached hereto, the provisions of this Agreement
shall automatically apply thereto and such Grantor shall take such action as the
Administrative Agent may reasonably request to more fully evidence the
same.  Each Grantor shall notify the Administrative Agent in writing of any new
United States federal patent application or grant, trademark application or
registration or copyright application or registration in which such Grantor has
an ownership interest with the delivery of each quarterly Compliance
Certificate.

(c)Each Grantor:  (i) authorizes the Administrative Agent, without any further
action by such Grantor, to amend Schedule 4(a)(i) to reference any applications
or registrations with respect to any trademark, patent or copyright (or any
other Intellectual Property Collateral) acquired by such Grantor after the date
hereof or to delete any reference to any right, title or interest in any
trademark or patent or copyright in which such Grantor no longer has or claims
any right, title or interest; (ii) will promptly (but in any event within ten
days after becoming aware thereof) notify the Administrative Agent of the
institution of, or any adverse determination in, any proceeding in the United
States Patent and Trademark Office, United States Copyright Office or in any
federal, state or foreign court or agency regarding such Grantor’s claim of
ownership, or the enforceability or validity of any of the Intellectual Property
Collateral, in each case that does or could reasonably be expected to affect the
ability of such Grantor or the Administrative Agent to dispose of any of the
same or the rights and remedies of the Administrative Agent in relation thereto;
(iii) will promptly notify the Administrative Agent of any suspected
infringement of any of the Intellectual Property Collateral by any third party
or any claim by any third party that such Grantor is infringing upon the
intellectual property rights of such third party; and (iv) concurrently with the
delivery of a quarterly Compliance Certificate disclosing any patent application
or application for registration of any trademark or copyright, will execute and
deliver to the Administrative Agent for recording in all appropriate registers
and offices, an appropriate form of a collateral security agreement evidencing
the Administrative Agent’s security interest therein.

(d)Each Grantor shall do the following:  (i) maintain and prosecute federal
applications on any existing or future registrable but unregistered trademarks
or copyrights or unpatented but patentable inventions, in each case which are
material to the Borrower’s Business, consistent with past practice,
(ii) preserve, maintain and renew all of the registrations for Intellectual
Property Collateral owned by such Grantor which are material to the Borrower’s
Business, including, without limitation, by payment of all taxes, annuities,
issue and maintenance fees and by the use of all proper statutory notices,
designations and patent numbers to the extent necessary to maintain the same,
and (iii) initiate and diligently prosecute in its own name, for its own benefit
and at its own expense, such suits, proceedings or other actions for
infringement, or other damage or opposition, cancellation, concurrent use or
interference proceedings as are necessary to protect any of the trademarks,
patents or copyrights or other Intellectual Property Collateral owned by such
Grantor which are material to the Borrower’s Business; provided, that no such
suit, proceeding or other action shall be settled or voluntarily dismissed, nor
shall any party be released or excused from any claims or liability for
infringement, unless to do so is in the best interests of such Grantor.

-8-

--------------------------------------------------------------------------------

 

(e)Without limiting the generality of the other provisions of this Agreement,
the Credit Agreement and the other Loan Documents, and in addition to all other
rights and remedies of the Administrative Agent hereunder and thereunder and
referred to herein and therein, each Grantor hereby grants to the Administrative
Agent an absolute power of attorney (which grant is coupled with an interest and
is irrevocable) to sign, upon the occurrence and during the continuance of any
Event of Default, any document which may be necessary or required by the United
States Patent and Trademark Office, the United States Copyright Office or by any
other office or authority in order to evidence (and to effect and to record) the
assignment of all, right, title and interest of each Grantor in and to the
Intellectual Property Collateral (including, without limitation, each patent,
trademark and copyright, now owned or hereafter acquired by such Grantor, and
all of the goodwill of the business of such Grantor symbolized by the same and
all interest of such Grantor in and to any cause of action related thereto) to
the Administrative Agent.  Each Grantor further agrees that, upon the occurrence
and during the continuance of any Event of Default, the Administrative Agent may
take any or all of the following actions: (i) declare the entire right, title
and interest of such Grantor in and to the Intellectual Property Collateral
vested in the Administrative Agent, in which event such right, title and
interest shall immediately vest in the Administrative Agent; (ii) take and use
and/or, subject to the terms of Section 6 and applicable Law, sell the
Intellectual Property Collateral (or any portion thereof) and carry on the
business and use the assets of such Grantor in connection with which the
Intellectual Property Collateral (or any portion thereof) has been used;
(iii) bring suit to enforce the Trademarks, Patents and/or Copyrights (each as
defined below) or any of the other Intellectual Property Collateral and/or any
licenses thereunder or other rights with respect thereto; (iv) direct such
Grantor to refrain, in which event such Grantor shall refrain, from using the
Intellectual Property Collateral (or any portion thereof) in any manner
whatsoever, directly or indirectly; and (v) direct such Grantor to execute, in
which event such Grantor shall execute, such other and further documents that
the Administrative Agent may reasonably request to further confirm the
provisions hereof and to further evidence the foregoing assignment.  Upon
request of the Administrative Agent, each Grantor also shall make available to
the Administrative Agent, to the extent within such Grantor’s power and
authority, such individuals then in such Grantor’s employ to assist in the
production, advertisement and sale of the products and services sold under the
Trademarks, Copyrights and Patents or any of the other Intellectual Property
Collateral, such individuals to be available to perform their prior functions on
the Administrative Agent’s behalf and to be compensated at the expense of the
Grantors. 

(f)For the purposes of this Agreement, “Intellectual Property Collateral” means:

(i)all trademarks, trademark applications and registrations and trade names,
together with the goodwill appurtenant thereto, owned, held (whether pursuant to
a license or otherwise), used or to be used, in whole or in part, in conducting
each Grantor’s business, (the “Trademarks”);

(ii)all patents and patent applications of each Grantor, including, without
limitation, the inventions and improvements described and claimed therein (the
“Patents”);

(iii)all copyrights and applications for registration of copyrights of each
Grantor (the “Copyrights”);

(iv)all reissues, divisionals, continuations, renewals, extensions and
continuations‑in‑part of any Trademarks, Patents and/or Copyrights; all income,
royalties, damages and payments now or hereafter due and/or payable with respect
to any Trademarks, Patents and/or Copyrights, including, without limitation,
damages and payments for past or future infringements thereof; and all rights
(but no obligation) to sue for past, present and future infringements of any
Trademarks, Patents and/or Copyrights or bring interference proceedings with
respect thereto;

-9-

--------------------------------------------------------------------------------

 

(v)all common law and statutory rights and interests of each Grantor pertaining
to trademarks, service marks, trade names, slogans, labels, trade secrets,
copyrights, corporate names, company names, business names, fictitious business
names, designs, logos, trade styles and any other indicia of origin; and 

(vi)all trade secrets and other proprietary information of each Grantor that is
protectable under applicable Law.

Intellectual Property Collateral excludes, notwithstanding anything to the
contrary above, all “shrink-wrap”, “click wrap” and “back of the box” software
licenses.

5.Rights and Remedies.

(a)Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall have the following rights and remedies:

(i)all rights and remedies provided by applicable Law or in equity, including,
without limitation, those provided by the UCC;

(ii)all rights and remedies provided in this Agreement; and

(iii)all rights and remedies provided in the Credit Agreement, the other Loan
Documents or in any other agreement, document or instrument pertaining to any of
the Secured Obligations.

(b)Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall have the right to exercise (after the occurrence and during the
continuance of any Event of Default), and each Grantor hereby consents thereto,
all of the rights and remedies of the Administrative Agent relating to the
Collateral which arise under or are referred to in this Agreement (including the
exercise of any power of attorney granted herein and the right to enforce this
Agreement, by judicial proceedings or otherwise, to foreclose the Lien created
hereby, to take possession of and, subject to the terms of Section 6 and
applicable Law, to sell the Collateral (or any part thereof), and/or to direct
the time, method and place of conducting any proceeding for any such remedy or
exercising any such right, and all such rights and remedies may only be
exercised by the Administrative Agent or by a duly authorized representative (or
representatives) appointed by the Administrative Agent).

6.Right to Dispose of Collateral, Etc.

(a)Without limiting the scope of Section 5 hereof, upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent shall
have the right and power to take possession of all or any part of the Collateral
and, in addition thereto, the right to enter upon any premises on which all or
any part of the Collateral may be situated and remove the same therefrom, and
the Administrative Agent may, for the benefit of the Secured Parties, sell,
resell, assign and deliver, or otherwise dispose of any or all of the
Collateral, for cash and/or credit, in one or more parcels, at any exchange or
broker’s board, or at public or private sale and upon such terms and at such
place or places and at such time or times and to such Persons (including,
without limitation, the Secured Parties), to the extent permitted by applicable
Law, as the Administrative Agent deems expedient, all without demand for
performance by the Grantors or any notice or advertisement whatsoever except as
may be required by this Agreement or by applicable Law.  The Administrative
Agent may require a Grantor to make all or any part of the Collateral (to the
extent the same is moveable) available to the Administrative Agent at a place to
be designated by the Administrative Agent which is reasonably convenient to the
Administrative Agent and

-10-

--------------------------------------------------------------------------------

 

such Grantor.  Each Grantor agrees, to the extent permitted by applicable Law,
that, to the extent notice of sale shall be required by applicable Law, at least
ten days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification (it being acknowledged that a shorter notice period may be
reasonable from time to time in circumstances where the Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market). Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice (if any) of such sale. Any such notice shall be
deemed to meet any requirement hereunder or under any applicable Law (including
the UCC) that reasonable notification be given of the time and place of such
sale or other disposition.  After deducting all costs and expenses of
collection, storage, custody, sale or other disposition and delivery (including
legal costs and reasonable attorneys’ fees) and all other charges against the
Collateral, the residue of the proceeds of any such sale or disposition shall be
applied to the payment of the Secured Obligations in the manner set forth in
Section 8.03 of the Credit Agreement.  In the event the proceeds of any sale,
lease or other disposition of the Collateral hereunder are insufficient to pay
all of the Secured Obligations in full, the Grantors will be liable for the
deficiency, including, if applicable in accordance with the terms of the Credit
Agreement, interest thereon at a rate per annum equal to the Default Rate, and
the cost and expenses of collection of such deficiency, including, without
limitation, reasonable documented out-of-pocket fees, expenses and disbursements
of counsel.  Without limiting the generality of the foregoing or the scope of
Section 5 hereof, upon the occurrence and during the continuance of any Event of
Default, any amount owing by the Secured Parties to the Grantors may, without
regard to the value of the Collateral, be offset and applied toward the payment
of the Secured Obligations as aforesaid, whether or not the Secured Obligations,
or any part thereof, then due and owing. 

(b)Each Grantor acknowledges that portions of the Collateral could be difficult
to preserve and dispose of and be further subject to complex maintenance and
management. Accordingly, the Administrative Agent, in exercising its rights
hereunder, or otherwise, shall have the widest possible latitude to preserve and
protect the Collateral and the Administrative Agent’s Lien therein.  Moreover,
each Grantor acknowledges and agrees that the Administrative Agent shall have no
obligation to, and each Grantor hereby waives to the fullest extent permitted by
applicable Law any right that it may have to require the Administrative Agent
to: (i) clean up or otherwise prepare any of the Collateral for sale, (ii)
pursue any Person to collect any of the Secured Obligations, or (iii) exercise
collection remedies against any Persons obligated on the Collateral.  The
Administrative Agent’s compliance with applicable local, state or federal Law
requirements, in addition to those imposed by the UCC, in connection with a
disposition of any or all of the Collateral will not be considered to adversely
affect the commercial reasonableness of any disposition of any or all of the
Collateral under the UCC.

7.Right to Use the Collateral, Etc.  Without limiting the scope of Section 5
hereof, upon the occurrence and during the continuance of any Event of Default,
but subject to the provisions of the UCC or other mandatory provisions of
applicable Law, the Administrative Agent shall have the right and power to take
possession of all or any part of the Collateral, and to exclude the Grantors and
all Persons claiming under the Grantors wholly or partly therefrom, and
thereafter to hold, store, and/or use, operate, manage and control the
same.  Upon any such taking of possession, the Administrative Agent, from time
to time, at the Grantors’ expense, may (but shall not be obligated to) make all
such repairs, replacements, alterations and improvements to any of the
Collateral and may manage and control the Collateral and carry on the business
and exercise all rights and powers of the Grantors in respect thereto as the
Administrative Agent shall deem reasonably appropriate, including, without
limitation, the right to enter into any and all such agreements with respect to
the use of the Collateral or any part thereof as the Administrative Agent may
see fit (including, without limitation, licensing agreements related to the
Intellectual Property Collateral); and the Administrative Agent shall be
entitled to collect and receive all rents, issues, profits, fees, revenues and
other income of the same and every part thereof.  Such rents, issues, profits,
fees, revenues and other income shall be applied to pay the expenses of so
holding, storing, using, operating, managing and

-11-

--------------------------------------------------------------------------------

 

controlling the Collateral, and of conducting any business related thereto, and
of all maintenance, repairs, replacements, alterations, additions and
improvements, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance and
other charges upon the Collateral or any part thereof, and all other payments
which the Administrative Agent may be required or authorized to make under any
provision of this Agreement, the Credit Agreement or any of the other Loan
Documents (including legal costs and reasonable attorney’s fees).  The remainder
of such rents, issues, profits, fees, revenues and other income shall be applied
to the payment of the Secured Obligations in the manner set forth in Section
8.03 of the Credit Agreement.  Without limiting the generality of the foregoing,
the Administrative Agent shall have the right to have a trustee, liquidator,
receiver or similar official appointed to enforce its rights and remedies
hereunder or under the Credit Agreement or any of the other Loan Documents
including, without limitation: (a) to take possession of and to manage, protect
and preserve the Collateral and all other properties of the Grantors, (b) to
continue the operation of the business of the Grantors, (c) to sell, transfer,
assign or otherwise dispose of the Collateral (or any portion thereof) and
(d) to collect all rents, issues, profits, fees, revenues and other income and
proceeds thereof and apply the same to the payment of all expenses and other
charges of such receivership, including the compensation of such official, and
to the payment of the Secured Obligations as aforesaid, and each Grantor hereby
consents to such appointment without regard to the presence or absence of any
misfeasance or malfeasance or any other fact or circumstance which otherwise
would provide a defense to such appointment.  If the Administrative Agent shall
request, or shall apply or petition for, the appointment of or taking possession
by any such trustee, liquidator, receiver or other similar official, each
Grantor will promptly evidence its consent thereto and will fully cooperate with
such official. 

8.Waivers, Remedies Cumulative, Etc.

(a)Each Grantor hereby waives presentment, demand, notice, protest and, except
as is otherwise explicitly provided herein or in the Credit Agreement, all other
demands and notices in connection with this Agreement or the enforcement of any
of the rights and remedies of the Administrative Agent hereunder or in
connection with any Secured Obligations or any Collateral; consents to and
waives notice of the granting of renewals, extensions of time for payment or
other indulgences to any Grantor or any other Person, or substitution, release
or surrender of any Collateral, the addition or release of Persons primarily or
secondarily liable on any Secured Obligation, the acceptance of partial payments
on any Secured Obligation and/or the settlement or compromise thereof.  To the
extent permitted by applicable Law, each Grantor also hereby waives any rights
and/or defenses such Grantor may have under any anti-deficiency Laws or other
Laws limiting, qualifying or discharging the Secured Obligations and/or any of
the remedies of any Secured Party against such Grantor.  Each Grantor further
waives, to the extent permitted by applicable Law, (i) any right it may have
under any applicable Law (including the constitution of any jurisdiction in
which any of the Collateral may be located and the Constitution of the United
States of America) to notice (other than any requirement of notice explicitly
provided herein or in the Credit Agreement) or to a judicial hearing prior to
the exercise of any right or remedy provided by this Agreement, the Credit
Agreement or any of the other Loan Documents and any right to set aside or
invalidate any sale duly consummated in accordance with the foregoing provisions
hereof on the grounds (if such be the case) that the sale was consummated
without a prior judicial hearing; (ii) any right to damages occasioned by any
lawful exercise by the Administrative Agent of any right or remedy hereunder or
referred to herein, including any damages arising as a result of any taking of
possession of the Collateral; (iii) all other requirements as to the time, place
and terms of sale or other requirements with respect to the enforcement of the
Administrative Agent’s rights hereunder; (iv) all rights of redemption,
appraisement, valuation, stay, extension or moratorium now or hereafter in force
under any applicable Law and (v) the appointment of a receiver as provided in
the Credit Agreement.  Each Grantor hereby consents to the Administrative
Agent’s request for the appointment of, and to any applicable court’s
appointment of, ex parte, a receiver and waives any rights to protest such
appointment.  The Administrative Agent shall not be required to marshall any
Collateral (or any part thereof) in any particular order.  To the extent
permitted by applicable Law, each

-12-

--------------------------------------------------------------------------------

 

Grantor hereby agrees it will not invoke any right it may have under any Law to
require the marshalling of Collateral or any other right under any Law which
might cause delay in or impede the enforcement of the rights of the
Administrative Agent under this Agreement, the Credit Agreement or any of the
other Loan Documents, and each Grantor hereby irrevocably waives the benefits of
all such Laws.  Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the Grantors therein
and thereto, and shall be a perpetual bar both at law and in equity against the
Grantors and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under the Grantors. 

(b)To the extent permitted by applicable Law, the obligations of the Grantors
under this Agreement shall remain in full force and effect without regard to,
and shall not be impaired by: (i) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Grantor,
or of any other Person; (ii) any exercise or nonexercise, or any waiver, by any
Secured Party, of any right, remedy, power or privilege under or in respect of
any of the Secured Obligations or any of the Collateral or any other security
therefor; (iii) any amendment to or modification of this Agreement, the Credit
Agreement or any of the other Loan Documents, or any Secured Hedge Agreement or
Secured Cash Management Agreement; or (iv) the taking of additional security for
or any guarantee of any of the Secured Obligations or the release or discharge
or termination of any security or guarantee for any of the Secured Obligations;
and whether or not any Grantor shall have notice or knowledge of any of the
foregoing.

(c)No remedy conferred herein or in the Credit Agreement or any of the other
Loan Documents upon the Administrative Agent is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or under the Credit Agreement or
any of the other Loan Documents or now or hereafter existing at law or in equity
or by statute or otherwise.  No course of dealing between the Grantors or any
Affiliate of the Grantors and the Administrative Agent, and no delay in
exercising any rights hereunder or under the Credit Agreement or any of the
other Loan Documents, shall operate as a waiver of any right of the
Administrative Agent.  No waiver by the Secured Parties of any default shall be
effective unless made in writing and otherwise in accordance with the terms of
Section 10.01 of the Credit Agreement, and no such waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon.

(d)The Grantors’ waivers set forth in this Agreement (including, without
limitation, those set forth in this Section 8) have been made voluntarily,
intelligently and knowingly and after the Grantors have been apprised and
counseled by their attorneys as to the nature thereof and their possible
alternative rights.

9.Termination.  This Agreement and the Lien on the Collateral created hereby
shall terminate when all of the Secured Obligations have been paid and
discharged in full (and all commitments of the Lenders to lend any additional
amounts or extend other financial accommodations to the Borrower shall have been
terminated) (excluding contingent indemnification obligations for which no claim
has been made).  Upon termination as aforesaid, the Administrative Agent shall
execute and deliver such releases and discharges as the Grantors may reasonably
request.  If any Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

10.Reinstatement.  Notwithstanding the provisions of Section 9 to the contrary,
and notwithstanding anything else to the contrary contained herein, this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by the Secured Parties in respect of

-13-

--------------------------------------------------------------------------------

 

the Collateral or the Secured Obligations is rescinded, or must otherwise be
restored or returned by the Secured Parties upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Grantor or any of its
Affiliates or any guarantor of all or any part of the Secured Obligations, or
upon the appointment of any intervenor, receiver or conservator of, or trustee
or similar official for, any Grantor or any such Affiliate or guarantor, or any
substantial part of their respective properties or assets, or otherwise, all as
though such payment had not been made. 

11.Consents, Approvals, Etc.  Upon the exercise by the Administrative Agent of
any power, right, privilege or remedy pursuant to this Agreement, the Credit
Agreement or any of the other Loan Documents which requires any consent,
approval, registration, qualification or authorization of, or declaration or
filing with, or other action by, any other Person, including, without
limitation, any governmental authority or instrumentality, the Grantors will
execute and deliver, or will cause the execution and delivery of, all such
agreements, documents, applications, certificates, instruments and other
documents and papers and will take, or will cause to be taken, such other action
that may be required to obtain such consent, approval, registration,
qualification or authorization of or other action by such other Person and/or
that may be reasonably requested by the Administrative Agent in connection
therewith.

12.Certain Definitions.  In addition to the descriptions contained in Section 1
hereof, the items of Collateral referred to therein shall have all of the
meanings ascribed to them in the UCC.

13.Amendments.  All amendments of this Agreement and all waivers of compliance
herewith shall be in writing and shall be effected in compliance with the
provisions of Section 10.01 of the Credit Agreement.

14.Communications.  All communications provided for herein shall be made as
specified in Section 10.02 of the Credit Agreement.

15.Successors and Assigns.  This Agreement shall bind and inure to the benefit
of and be enforceable by the Administrative Agent and the Grantors, successors
to the Grantors and the successors and assigns of the Administrative Agent.

16.Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial.

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER

-14-

--------------------------------------------------------------------------------

 

LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES
IN THE COURTS OF ANY OTHER JURISDICTION.   

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17.Miscellaneous.  The headings in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.  This Agreement
(together with the Credit Agreement and the other Loan Documents) embodies the
entire agreement and understanding among the Administrative Agent and the
Grantors and supersedes all prior agreements and understandings relating to the
subject matter hereof.  Each covenant contained herein and in the Credit
Agreement and in each of the other Loan Documents shall be construed (absent an
express provision to the contrary) as being independent of each other covenant
contained herein and therein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant.  If any provision in this Agreement, the Credit Agreement or
any of the other Loan Documents refers to any action taken or to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable, whether such action is taken directly or indirectly by such Person,
whether or not expressly specified in such provision.  In case any provision in
this Agreement, the Credit Agreement or any of the other Loan Documents shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof and thereof shall not in any way be affected or
impaired thereby.  This Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.

-15-

--------------------------------------------------------------------------------

 

18.Joint and Several.  The obligations of the Grantors in this Agreement are
joint and several.  

 

[Signature Pages to Follow]

 

 

-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has executed this Agreement as a sealed
instrument as of the date first above written with the intent to be legally
bound.

 

 

CAMBIUM LEARNING, INC.

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

CAMBIUM LEARNING GROUP, INC.

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

EXPLORELEARNING, LLC

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

KURZWEIL EDUCATION, INC.

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

LAZEL, INC.

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

 

[Signatures continue]

 

 

--------------------------------------------------------------------------------

 

 

LEARNING A-Z, LLC

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

VOYAGER SOPRIS LEARNING, INC.

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

VSS-CAMBIUM HOLDINGS II CORP.

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

VSS-CAMBIUM HOLDINGS IV, LLC

 

 

 

By:  /s/ Barbara Benson



Name:  Barbara Benson

Title:  Chief Financial Officer

 

 

 

 




 

--------------------------------------------------------------------------------

 

WEBSTER BANK, N.A.,

as Administrative Agent

 

 

 

By:_ /s/ Andre Paquette



Name:  Andre Paquette
Title:  Senior Vice President

 

 

 

 

 